REPUBLIC OF CAMEROON
Peace-Work-Fatherland

RELATIF A L’EXPLOITATION DE LA CONCESSION FORESTIERE
CONSTITUEE DE L'UFA 10 009

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime des

Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant les

modalités d'application du Régime des Forêts et de l'arrêté N° 0222/A/MINEF du 25 mai 2001

fixant les procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en oeuvre

a” plans d'aménagement des forêts de production du domaine forestier permanent, Le

‘ .tésent cahier des charges fixe les clauses d'exploitation de la concession forestière constituée
de l'Unité Forestière d'Aménagement 10 009 attribuée à la Société SEBAC BP. 942 Douala.

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter le

concessionnaire.
Les clauses particulières concernent les charges financières et indiquent les obligations
du concessionnaire en matière de transformation des bois, et celles liées au cahier des charges

spécial pour les UFA situées à proximité des aires protégées.

A - CLAUSES GÉNÉRALES

Article 1”: La concession forestière concernée est située dans la région de l'Est, Département
de la Boumba et Ngoko, Arrondissement de Yokadouma et de Salapoumbé. Sa description est
celle contenue dans le décret portant attribution de la Concession Forestière constituée de
"UFA 10 009 à la Société SEBAC. Elle est reprise en annexe1 du présent cahier des charges.

Article 2.-: L'exploitation de cette concession forestière ne doit apporter aucune entrave à
l'exercice des droits d'usage des populations qui concernent entre autres : la récolte des
produits forestiers non ligneux, la chasse traditionnelle, la pêche, le ramassage du bois mort et

la récolte du sable avec l'accord préalable du concessionnaire

Article 3.-: Les diamètres minima d'exploitabilité à appliquer lors de l'exploitation de cette
concession, sous réserve de toutes modifications ultérieures du plan d'aménagement approuvé
par l'administration en charge des forêts, sont contenus dans le tableau ci-après :

lAcajou blanc Khaya anthotheca

Assamela 100
Okoga / Bongossi 60

Assamela / Afrormosia Pericopsis elata

Azobé Lophira alata

Generated by CamSènner
À 2 noi ji ut à dl

Srerculia rhinopetala

INkanang

Generated by Cam

nner

1106  |Bété Mansonia altissima Nkoul /Nkul 60
1107  |Bossé clair Grarea cedrata Ebcgbbemva 90
1108  |Bossé foncé Guarea thompsonii _[Mbollon 2 … 80
1110  |Bubinga rouge Guibourtia demeusei Oveng os5é si 30
1111 [Dibétou Lovoa trichilioides Bibolo | 39
1112  |Doussié blanc A4fzelia pachyloba Mbanga afum 109
1113  |Doussié rouge \Afcelia bipindensis Mbanga 99
1115 |Framiré Terminalia ivorensis Lidia [L_ 60 }
1117 [ombé Teslulea gabonensis Izombé ]__s |
1118 L[Kossipo Entandrophragma candollei Atom assié 80
fu 19  |Kotibé Nesogordonia papaverifera Ovoé 69
1120 |[Makoré / Douka Tieghemella africana Nom adjap élang 70 |
fn 25 |Okoumé lAucoumea klaineana Okoumé | 30 |
1126 _{Bubinga E. Guibourtia ehie Ovengkol - 30
Padouk rouge Pierocarpus soyauxii IMbel 70 |
1129 Sapelli Entandrophragma cylindricum Assié 120
1131  [Tali Erythropleum ivorense Elon | EU
1132  |Tali Yaoundé Erythropleum suaveolens Elon Yaoundé / Ganda [ 50 |
1133 |Tchitola / Dibamba Oxystigma oxyphyllum Tchitola dibamba 60 E
1135 |Tiama Entandrophragma angolense JEbéba | 160 |
1203 |Alumbi Julbernardia seretii Ekop blanc / Man ékop | 59 |
1204  |Andoung brun Monopetalanthus microphyllus ÎEkop mayo / Ngang 69 f
1206  |Angueuk Ongokea gore Angueuk | 50 |
1207 JAningré R lAningeria robusta Abam fusil à poils Î 70 |
1208 JAnzem Copaifera religiosa Nom essingang | 60 |
1210 . Paraberlinia bifoliolata Ekop béli | 60 |
1211 [Ayous / Obeche Triplochyton scleroxylon |Samba / Ayous | 90 |
212 Bodioa lAnopyxis klaineana [Noudougou | 50 |
1213 [Bongo H(Olon) Fagara heitzii 7 lOlon Î 6 |
1214 |Dabéma Piptadeniastrum africanum Atui | 70 |
121$  |Ebiara Yaoundé eine grandiflora Abem yoko | 50 |
2 Etimoé Copaifera mildbraedii Nom paka/Nom Essigang | 60
E 18 |Eyong Eribroma oblongum Eyong | 70
1220 |Fraké/Limba Terminalia superba ÎLimba / Akom | 59 |
pas lentes : UT LAnthonotha fragrans June été évélé | 69 |
1225 Écusslires ° lAnthonotha ferruginea Akung élé Ï 60 |
Limbali Gilbertiodendron dewevrei Ekobem feuilles rouges | 69 }
Gambeya africana Abam nyabessan | 90 |
i 59
on dans cette concession », peut être exploitée au diamètre minimum d'exploitabilité

istratif.

: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est

oncessionnaire s'engage à y effectuer, à ses frais, conformément aux normes en

O

Article 7
approuvé, sous réserve de

l'administration en charge des forêts. Il s'agit notamment :

at Sous le contrôle technique de l'Administration chargée des Forêts, les travaux ci-

l'ouverture et la matérialisation des limites de la concession conformément aux
dispositions de l'arrêté 0222/A/MINEF du 25 mai 2001, susvisée;

l'ouverture et la matérialisation des limites des assiettes annuelles de coupe, en
prélude à leur exploitation :

l'inventaire d'exploitation sur les superficies annuelles à ouvrir en dénombrant les
tiges par classes de diamètre d'amplitude 10 cm :

là remise du plan annuel d'opération, en vue de l'obtention du permis annuel

d'opération ;

l maintien en état de fonctionnement d'une unité de transformation des bois extraits
de la concession ou s'il n'est pas propriétaire d'une unité de transformation, la
présentation d'un contrat notarié de partenariat avec un industriel disposant d'une
capacité de transformation excédentaire, en vue de la transformation des bois issus

de la concession ;
la production du plan de gestion quinquennal.

: Le concessionnaire est tenu de respecter les prescriptions du plan d'aménagement
toute modification ultérieure dudit plan approuvée par

des diamètres d'exploitabilité aménagement ;

- le non abattage des essences interdites à l'exploitation ;

Article 8.-: (1) Le concessionnaire prépare et soume
Pour approbation, toutes modifications et révisions

du parcellaire d'aménagement. L
t à l'Administration chargée des forêts
du plan d'aménagement et du plan de

gestion quinquennal.

(2) Les prescriptions du plan d'aménagement, du plan de gestion quinquennal en

€ Yigueur et des plans annuels d'opération sont considérés, à compter de leur approbation par

Administration chargée des Forël
charges.

ts, comme faisant partie des obligations du présent cahier des

Article 9.- : Le concessionnaire s'engage à

remettre, à la fin de chaque semaine, les feuillets du Carnet de chantier au Délégué
Départemental de l'administration en charge des forêts (article 125 (2) du Décret
95/531/PM du 23 août 1995) ;

Soumettre semestriellement, au plus tard un (1) mois après la fin de la période
concernée, à l'administration chargée des forêts un rapport sur l'état d'avancement
des activités d'exploitation ( Art. 73 (1) du Décret 95/531/PM du 23 août 1995) :
adresser au Ministre chargé des forêts, dans un délai d'un (1) mois après la fin de
l'exercice budgétaire, un rapport annuel suivant le canevas établi par l'administration
chargée des forêts (article 120 du Décret 95/531/PM du 23 août 1995) :

payer l'ensemble des charges fiscales conformément à la législation en vigueur.

Q

Generated by CamSSñner
Article 10.- : Le concessionnaire s'engage à

adopter un réglement intérieur pour interdire la chasse des espèces complètement
protégées ; interdire le transport de la viande de chasse par les véhicules de
services ; n'autoriser que les armes à feu légalement enregistrées, interdire aux
employés et à leurs familles de vendre/acheter de la viande de chasse ; obliger tous
les employés à coopérer avec les agents de l'administration chargés du contrôle.

Construire des postes de barrière de contrôle aux points de passage obligé sur les
routes en activité dans la concession, et la fermeture des routes après exploitation ;

Article 11. Le concessionnaire doit inscrire à la peinture et au marteau à chiffres:

(1) Sur chaque souche après abattage: le numéro et la ligne du camet de chantier
ainsi que la date d'abattage;

(2) Sur chaque bille, le numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en commençant
par la bille de pied, ainsi que le numéro de la concession, la date d'abattage et sa marque
personnelle.

(3) Tout nouveau tronçonnage de bille implique la reproduction du même numéro de

Obsition suivi de la mention "A" ou "B" suivant le cas.

Article 12.-: Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

Article 13.-: L'usage du feu est interdit pour l'abattage des arbres.

Article 14.-: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible

d'arbres voisins.

Article 15.-: Dans le cas où les voies d'évacuation de toute autre nature ouvertes par le titulaire
du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les croisements
en parfait état de viabilité et de visibilité notamment par la signalisation du croisement, la
construction des dos d'âne, le dégagement de la végétation autour du croisement)

Article 16.-: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est
rendue nécessaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages d'art.
S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage, mais ne

( onnent pas lieu au paiement du prix de vente et de toutes taxes afférentes lorsqu'ils sont
utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes forestières.

Article 17.-: Le concessionnaire est autorisé à Couper tous bois légers nécessaires à
l'équipement en  flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente et des taxes
afférentes.

Article 18.-: Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles
de la concession et de chaque bloc quinquennal et assiette de coupe annuelle. Les limites
entre les UFE et les limites entre les assiettes annuelles de Coupe sont matérialisées par un
layon de deux mètres de large où toute végétation herbacée, arbustive et liane est coupée au
ras du sol et où tous les arbres non protégés de moins de quinze (15) cm de diamètre sont
abattus. En outre, l'exploitant est tenu de Marquer à la peinture les arbres situés sur le layon.
Les limites extérieures de l'UFA larges de 5 m doivent être ouvertes dan les mêmes conditions.

Article 19.- : En matière de protection de l'environnement, le concessionnaire s'engage à

7

Generated by CamSéänner
On
mettre en oeuvre au minimum les mesures suivantes, qui sont définies dans le:
d'intervention en milieu forestier :

5 normes

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes et

pistes seront réduites au maximum afin d'éviter des trouées importantes dans la forêt,

(2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles
des cours d'eau, afin de ne pas perturber l'alimentation en eau des populations, et d'éviter les
inondations permanentes qui sont préjudiciables à la survie des espèces d'arbres non adaptées
au milieu hydromorphe.

(3) Technique d'exploitation : II s'agira de minimiser au maximum les dégâts causés
par les chutes d'arbres, notamment par une orientation adéquate lors de l'abattage,

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance de l'entreprise, dans le cadre des lois et
règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

(5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à
sources de protéines autres que

mettre à la disposition de son personnel, au prix coûtant, des
la viande de chasse. Toutes les activités liées à la chasse commerciale sont interdites dans le
dre de l'exploitation forestière. II s'agit notamment de la chasse elle-même, du commerce de
+ Pis du transport par des véhicules de la société, et du commerce d'armes ou de
munitions. Le concessionnaire informera le personnel et appliquera un régime disciplinaire
strict à l'égard de tout agent contrevenant.
Article 20.- : Toute infraction constatée dans l'exploitation de la concession forestière susvisée
sera réprimée conformément aux dispositions réglementaires en vigueur.
Article 21.-: Le concessionnaire déclare avoir pris connaissance de toutes les clauses et
conditions du présent cahier des charges déclare en accepter sans réserve toutes les

dispositions.

B - CLAUSES PARTICULIÈRES

Article 22: Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le
paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges

financières comprennent :

CHARGE FINANCIÈRE ou TAXE |] TAUX
La redevance forestière annuelle Taux plancher fixé par la Loi de Finances (1 000

assise sur la superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de
500 FCFA/ha/an = 1 500 FCFA/ha/an

La taxe d'abattage Fixé par la Loi de Finances |

La taxe à l'exportation Fixé par la Loi de Finances ]

Article 23: Le Directeur des Forêts est chargé de contrôler l'exécution du présent cahier des
charges qui prend effet à compter de sa date de Signature. re

LE TITULAIRE DE LA
CONCESSION FORESTIERE

4238 79

PUBLIQUE DU CAMEROUN

